UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7510


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TONY B. ALEXANDER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:95-cr-00178-MR)


Submitted:    November 17, 2009            Decided:   November 25, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony B. Alexander, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tony Alexander appeals from the district court’s order

granting in part his motion for reduction of sentence pursuant

to 18 U.S.C. § 3582(c) (2006), but denying his motion to the

extent that Alexander sought a resentencing.          We have reviewed

the record and find no reversible error.       Accordingly, we affirm

for the reasons stated by the district court.         United States v.

Alexander,    No.   3:95-cr-00178-MR   (W.D.N.C.   Aug.   4,   2009);   see

United States v. Dunphy, 551 F.3d 247, 257 (4th Cir.), cert.

denied, 129 S. Ct. 2401 (2009).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                   2